Citation Nr: 1417389	
Decision Date: 04/17/14    Archive Date: 05/02/14

DOCKET NO.  08-30 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether new and material evidence has been received to reopen a previously denied claim for an acquired psychiatric disorder, to include schizophrenia. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services (GDVS)


WITNESSES AT HEARING ON APPEAL

Appellant and R. L. W.


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran had active duty service from March 21, 1976 to April 14, 1976.


This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  By that rating action, the RO declined to reopen a previously denied claim for service connection for paranoid schizophrenia.  The Veteran appealed this rating action to the Board. 

In July 2012, the Veteran, R. L. W., testified before the undersigned at the Atlanta, Georgia RO in support of his claim. A copy of the hearing transcript is of record. 

The Board is cognizant of the United States Court of Appeals for Veterans Claims (Court) decision in Clemons v. Shinseki, 23 Vet. App. ADD (2009).  In Clemons, the Court found that the Board had erred in not considering the scope of the Veteran's claim for service connection for post traumatic stress disorder (PTSD) as including any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record (in that case, diagnoses of chronic PTSD and depression).  Here, the evidence of record does not show that the Veteran has ever been diagnosed with a psychiatric disability other than schizophrenia.  However, to the extent the Veteran may carry diagnoses of other psychiatric disorders, the broad characterization of the issue as stated in the title page is consistent with Clemons. 

This appeal was most recently before the Board in December 2013.  At that time,  the Board remanded the appeal for additional procedural development, namely to provide the Veteran's representative, GDVS, an opportunity to submit written argument in support of the claim.  GDVS did not respond to the RO's letter.  Thus, the Board will proceed with appellate consideration of the appeal.



FINDINGS OF FACT

1.  By a final and unappealed July 2000 decision letter, the RO declined to reopen a previously denied claim for service connection for an acquired psychiatric disorder (originally claimed as a nervous condition/schizophrenia). 

2.  Evidence added to the record since the RO's July 2000 decision does not relate to an unestablished fact necessary to substantiate the underlying claim for an acquired psychiatric disability (i.e., evidence showing that the Veteran's current acquired psychiatric disability (schizophrenia) had its onset during active military service or that it is etiologically related thereto; or, that a mental disorder was superimposed on a preexisting personality disorder)). 


CONCLUSIONS OF LAW

1.  The July 2000 decision letter, wherein the RO declined to reopen a previously denied claim for service connection for an acquired psychiatric disorder (originally claimed as a nervous condition/schizophrenia), is final.  38 U.S.C.A. § 7105 (West 2002).

2.  The evidence received since the RO's July 2000 decision, wherein it declined to reopen a previously denied claim for service connection for an acquired psychiatric disorder (originally claimed as a nervous condition/schizophrenia), is not new and material; and the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.1103 (2013).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

Before addressing the merits of the issues on appeal, VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper Veterans Claims Assistance Act (VCAA) notice must inform the claimant of any information and evidence not of record that is necessary to substantiate the claim.  The claimant should be informed as to what portion of the information and evidence VA will seek to provide, and what portion of such the claimant is expected to provide. 

Proper notification must also invite the claimant to provide any evidence in his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1) . See also Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004). 

In Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), the Federal Circuit held that a comprehensive VCAA letter, as opposed to a patchwork of other post-decisional documents (e.g., statements or supplemental statements of the case), was required.  The Federal Circuit further held that such a letter should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal. Id.   

The notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO). Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  VA, however, may proceed with adjudication of a claim if errors in the timing or content of the VCAA notice are not prejudicial to the claimant. Mayfield v. Nicholson, 19 Vet. App. 103   (2005); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Pelegrini, 18 Vet. App. at 121; Sanders v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007).

The RO provided the Veteran with notice of the information and evidence necessary to reopen this claim in letters, dated in April and November 2006.  However, these letters contained the incorrect date of the last final denial of his claim.  The RO indicated that the last final denial of the claim for service connection for schizophrenia was June 25, 1991 instead of July 20, 2000.  (See RO's decision letter to the Veteran, dated July 20, 2000).  The RO issued a letter that correctly identified the July 2000 decision letter as the last final denial of the claim for service connection for an acquired psychiatric disorder (schizophrenia) in March 2013.  The post-adjudication March 2013 letter informed the Veteran to let VA know of any evidence he thought would support his, petition to reopen his previously denied claims for service connection for an acquired psychiatric disorder (schizophrenia); and that it was his responsibility to make sure that VA received all requested records not in the possession of a Federal entity, and told him where to send such evidence.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that the VCAA notice requirements in regard to new and material evidence claims require VA to send a specific notice letter to the claimant that: (1) notifies him or her of the evidence and information necessary to reopen the claim (i.e., describes what is meant by new and material evidence); (2) identifies what specific evidence is required to substantiate the element or elements needed for service connection that were found insufficient in the prior denial on the merits; and (3) provides general VCAA notice for the underlying service connection claim that complies with 38 U.S.C.A. § 5103(a) (West 2002), 38 C.F.R. § 3.159(b) (2013), and any applicable legal precedent. VA's Office of General Counsel  issued informal guidance interpreting Kent as requiring the notice to specifically identify the kind of evidence that would overcome the prior deficiency rather than simply stating the evidence must relate to the stated basis of the prior denial.  See VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006). 

The March 2013 letter from the RO to the Veteran complied with Kent to the extent that they notified him of the evidence and information necessary to reopen his previously denied, unappealed claim for service connection for an acquired psychiatric disorder (i.e., described and defined what is meant by the term new and material evidence); and this letter also adequately explained the bases of the respective prior denial of the above-cited claim by specifying the deficiencies in the evidence when the claim was last previously considered in July 2000.  While the March 2013 letter was issued after the appealed January 2007 rating action, the issue was readjudicated in September 2013 and February 2014 Supplemental Statements of the Case.  Thus, any initial errors of notification to the Veteran have been corrected with subsequent action and adjudication, and there is no prejudice to him from such errors.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The RO informed the Veteran of the Dingess elements via the March 2013 letter.

The Board finds that VA satisfied its duty to notify under the VCAA in accordance with 38 U.S.C.A. § 5103(a)  and 38 C.F.R. § 3.159(b)(1).  Neither the Veteran nor his agent has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008). 

Thus, the Board finds that the Veteran was afforded a meaningful opportunity to participate effectively in the adjudication of his new and material claim.  See Overton v. Nicholson, 20 Vet. App. 427, 435( 2006) (finding the Board had erred by relying on various post-decisional documents for concluding adequate 38 U.S.C.A. § 5103(a) notice had been provided to the appellant, the Court nonetheless determined the evidence established the Veteran was afforded a meaningful opportunity to participate effectively in the adjudication of her claims, and therefore found the error harmless).  Importantly, there is no allegation or evidence that any content or timing error will affect the essential fairness of the adjudication of the claim.  As the pleading party, the Veteran, not VA, has this evidentiary burden of proof of showing there is a VCAA notice defect in timing or content and, more importantly, that this defect is unduly prejudicial, meaning outcome determinative of his claim.  See Shinseki v. Sanders, 129 S. Ct. 1696. 

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his new and material evidence claim decided herein, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO obtained his service treatment records and private and VA treatment records.  The Veteran also submitted personal statements and testimony in support of his claim.  The Board notes that the RO indicated in May and September 2013 Memorandums of Unavailability to the file, that records from the Social Security Administration (SSA) (May 2013 Memorandum) and treatment reports from the VA Medical (VAMC) and VA Community Based Outpatient Clinic (CBOC) in Atlanta and Lawrence, Georgia, respectively, were not available.  

The Veteran has not been provided a VA examination for his acquired psychiatric disability.  With regards to this Veteran's new and material claim, it is important for the Veteran to understand that the duty to provide a VA examination and opinion only applies to a claim to reopen a finally adjudicated decision if new and material evidence is presented or secured.  3.159(c)(4)(C)(iii).  Here, the Board is determining there is no new and material evidence to reopen his previously denied claim for an acquired psychiatric disability.  Hence, there is no requirement to have the Veteran examined for a medical nexus opinion unless and until he first satisfies this preliminary requirement of presenting new and material evidence to reopen the previously denied claim for service connecting for the above-cited disability. The Board is therefore satisfied the RO have provided all assistance required by the VCAA. 38 U.S.C.A. § 5103A.

Pursuant to the Board's December 2013 remand directives, the RO sent the Veteran and GDVS a letter requesting that they submit VA Form 646 or an equivalent written argument in support of the new and material claim.  Neither the Veteran nor his representative responded to the RO's request.  The Board is now satisfied there was substantial compliance with its December 2013 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Finally, some discussion of the Veteran's July 2012 hearing before the undersigned is warranted.  In July 2012, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge. In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court recently held that 38 C.F.R. § 3.103(c)(2)  (2012) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

During the July 2012 hearing, the undersigned Veterans Law Judge identified the issue on appeal as whether new and material evidence had been received to reopen a previously denied claim for service connection for an acquired psychiatric disorder, to include schizophrenia.  (Transcript (T.) at page (pg.) 2)).  During the hearing, the undersigned solicited information regarding the onset, and post-service history and treatment for his psychiatric disability.  It was also discussed whether any physician had related his acquired psychiatric disorder to his diagnosed behavior disorder during military service.  (T. at pages (pgs.) 2-6)).  Therefore, not only was the above-cited issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issue material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  The hearing discussion did not reveal any evidence that might be available that had not been submitted. 

Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the appellant's claim.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the above-cited claim in the decision below.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) or has identified any prejudice in the conduct of the Board hearing. As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the new and material claim based on the current record. 

The Board concludes that all the available records and medical evidence have been obtained in order to make an adequate determination as to the issue decided herein. Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v Principi, 16 Vet. App. 183 (2002).

The Board concludes that all the available records and medical evidence have been obtained in order to make an adequate determination as to the issue on appeal. Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000) 

II. Merits Analysis

The Veteran seeks to reopen a previously denied claim for service connection for an acquired psychiatric disability. 

Generally, a claim which has been finally denied in a Board decision or RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The newly presented evidence is presumed to be credible for purposes of determining whether it is new and material.  Savage v. Gober, 10 Vet. App. 48 (1997). 

For the purpose of determining whether new and material evidence has been presented to reopen a claim, the evidence for consideration is that which has been presented or secured since the last time the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996). 

The language of 38 C.F.R. § 3.156(a) creates a low threshold for finding new and material evidence, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening. "  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

Service connection may be established for disability resulting from personal injury or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Psychoses will be presumed to have been incurred in service if manifested to a compensable degree (meaning to at least 10-percent disabling) within one year of separation from service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2013).  According to 38 C.F.R. § 3.384, a "psychosis" includes the following specific disorders: brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder not otherwise specified, schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder.  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a), such as schizophrenia.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C.A. §§ 1111, 1137 (West 2002).  In July 2003, the VA General Counsel  issued a precedent opinion holding that to rebut the presumption of soundness in 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See VAOPGCPREC 3-2003 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id.  See also Wagner v. Principi, 370 F. 3d 108 (Fed. Cir. 2004).

Generally, a pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability was due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2013).  The underlying disorder, as opposed to the symptoms, must be shown to have worsened in order to find aggravation.  See Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Generally speaking, personality disorders are "defects" that are not "diseases" or "injuries" within the meaning of applicable legislation for VA disability compensation purposes and, therefore, cannot be service connected as a matter of express VA regulation.  38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2013).  Defects are defined as "structural or inherent abnormalities or conditions which are more or less stationary in nature."  VAOPGCPREC 82-90 (July 18, 1990).  Congenital or developmental "defects," such as a personality disorders, automatically rebut the presumption of soundness and therefore are considered to have preexisted service. 38 C.F.R. §§ 3.303(c), 4.9; Quirin v. Shinseki, 22 Vet. App. 390, 397 (2009); Winn v. Brown, 8 Vet. App. 510, 516 (1996) (holding that the Secretary's exclusion of personality disorders from "diseases" or "injuries" as a congenital or developmental defect, such that the presumption of soundness does not apply, to be a valid exercise of the authority granted to the Secretary). 

Personality disorders are not diseases or injuries for compensation purposes and, except as provided in 38 C.F.R. § 3.310(a) (2013), disability resulting from them may not be service-connected. 38 C.F.R. § 4.127.  However, disability resulting from a mental disorder that is superimposed upon a personality disorder may be service connected, and, in accordance with 38 C.F.R. § 3.310(a), personality disorders that result from service connected disabilities may be service connected on a secondary basis.  Id.  See also VAOPGCPREC 82-90 (July 18, 1990) (noting that congenital and developmental defects can be subject to superimposed disease or injury such that service connection may be granted where the superimposed disease or injury occurs during service); 61 Fed. Reg. 52,695 (explaining that "except as provided in § 3.310(a) in this chapter" § 4.127 was added for reinforce the principle that organic personality disorders that develop secondary to head trauma, epilepsy, etc., will be service connected secondary to these conditions).

The Veteran seeks to reopen a previously denied claim for service connection for an acquired psychiatric disability.  He maintains that his current psychiatric disability, schizophrenia, had its onset during his active period of military service.  

In a July 2000 decision, the RO declined to reopen a previously denied claim for service connection for an acquired psychiatric disorder, to include nervous disorder and schizophrenia.  The RO upheld a June 1991 rating action, wherein it had denied entitlement to service connection for nervous disorder finding that the Veteran's service medical records showed that he was administratively discharged from service due to a preexisting mental disorder.  The RO's July 2000 decision is final.  38 U.S.C.A. § 7105.  In addition, no new and material evidence was received within one year of the July 2000 decision.  See 38 C.F.R. § 3.156(b).

The Veteran sought to reopen his previously denied claim for service connection for a mental condition in March 2000.  (See VA Form 21-526, Veterans Application for Compensation and Pension, received by VA in March 2000).  The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the last final denial of the claim is the July 2000 decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

The Court has held that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA must not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead must examine and determine if it could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist.  Id. at 118.

Evidence that was of record at the time of the RO's final July 2000 rating action consisted, in part, of the Veteran's service treatment records.  These records show that in March 1976, the Veteran was seen by a psychiatrist after he was found passed-out and trembling in the hallway.  After the Veteran had returned from the hospital, the examining psychiatrist noted that he appeared to be in a total daze.  When the psychiatrist inquired into what was wrong, the Veteran stated that he could not take Army life.  The examining psychiatrist instructed the Veteran to return to the hospital.  The psychiatrist recommended that the Veteran be administrative discharged from service due to a chronic and severe character and behavior disorder that was manifested by social isolation, impulsivity, over dependence on family, inadequate response to emotional and social stress that had existed prior to service entrance. 
Other evidence that was of record of the time of the RO's final July 2000 rating action included reports, prepared by Community Medical Center of Middle Georgia, dated from February 1981 to October 1990, reflecting that the Veteran had received treatment at that facility for chronic, paranoid schizophrenia. 

Evidence added to the record since the RO's final July 2000 decision includes reports, dated in February 1981 from Department of Behavioral Health and Developmental Disabilities and VA treatment reports, dated from April 1991 to March 1993 and July 2007 to February 2009.  Some of the records are new (VA treatment reports dated from April 1991 to March 1993 and July 2007 to February 2009), because they were not of record at the time of the RO's final July 2000 decision.  None of the records are material.  They are not material because they do not relate to an unestablished fact, namely that the Veteran's currently diagnosed schizophrenia had its onset during military service or is etiologically related thereto or evidence of a mental disorder that was superimposed on his preexisting congenital personality disorder.  The above-cited private and treatment records merely reflect that the Veteran was initially hospitalized in February 1981 for chronic and undifferentiated schizophrenia and that they continued to seek treatment from that time onward.

In addition, the Veteran's statements and testimony are neither new nor material.  The Veteran is competent to report observations of shoulder symptoms as this observation comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  His lay statements are also presumed to be credible when determining whether the claim should be reopened.  Justus v. Principi, 3 Vet. App. 510 (1992). The Veteran's statements and testimony that his currently diagnosed schizophrenia had its initial onset during service are not new evidence because they are duplicative of statements made in support of his claim when it was denied by the RO in July 2000.  Cf. Bostain v. West, 11 Vet. App. 124 (1998) (lay hearing testimony that is cumulative of previous contentions considered by decision maker at time of prior final disallowance of the claim is not new evidence).  See also Reid v. Derwinski, 2 Vet. App. 312, 315 (1992). 

Thus, while some evidence added to the record after the RO's July 2000 decision is new (i.e., VA treatment reports, dated from April 1991 to March 1993 and July 2007 and February 2009), it is not material within the definition of 38 C.F.R. § 3.156(a) because it does not relate to an unestablished fact necessary to substantiate the claim and it does not raise a reasonable possibility of substantiating the claim. The record is devoid of any competent evidence demonstrating that the Veteran currently has an acquired psychiatric disorder, to include schizophrenia that is etiologically related to military service or had its onset therein, or that a mental disorder was superimposed on the preexisting personality disorder. 


ORDER

New and material evidence not having been received, the claim for service connection for an acquired psychiatric disorder, to include schizophrenia is denied.  



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


